Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered November 10, 1994, convicting defendant, after a jury trial, of two counts of robbery in the second degree, one *401count of grand larceny in the third degree and one count of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, 7V2 to 15 years, 3V2 to 7 years, and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence. There was ample objective evidence for the jury to find that defendant caused the victim physical injury (see, Matter of Philip A., 49 NY2d 198) during the course of the robbery. The People also proved that defendant displayed what “could reasonably lead the victim to believe that a gun [was] being used during the robbery.” (People v Lopez, 73 NY2d 214, 220.) Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.